Because the electronic format for filing N-SAR does not provide adequate space for responding to item 15, the complete answer is as follows: (HONG KONG) LIMITED (PUBL) SWEDEN ank of Georgia (PUBL) SWEDEN , N.A. plc,DUBLIN - ROMANIA BRANCH (publ) (DELEGATE OF THE HONG KONG AND SHANGHAI BANKING CORPORATION LIMITED) (DELEGATE OF THE HONG KONG AND SHANGHAI BANKING CORPORATION LIMITED) (DELEGATE OF THE HONG KONG AND SHANGHAI BANKING CORPORATION LIMITED) , UNITED KINGDOM BRANCH , N.A. (VIETNAM) LIMITED
